Case 6:13-cv-00015-PJH Document 386 Filed 02/05/21 Page 1 of 5 PageID #: 7073




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

PETROLEUM HELICOPTERS, INC.                    CIVIL ACTION NO. 6:13-cv-00015

VERSUS                                         MAGISTRATE JUDGE HANNA

APICAL INDUSTRIES, INC., ET AL.                BY CONSENT OF THE PARTIES

                            MEMORANDUM RULING

      Currently pending is plaintiff PHI, Inc.’s motion for additional attorneys’ fees.

(Rec. Doc. 379). The motion is opposed. Considering the evidence, the law, and

the arguments of the parties, and for the reasons fully explained below, PHI’s motion

is denied.

                                     Background

      In December 2011, the engine in one of PHI, Inc.’s helicopters failed, and the

helicopter was forced to make an emergency landing in the Gulf of Mexico. The

helicopter’s emergency flotation system deployed, the pilot and passenger safely

exited the aircraft, and the helicopter floated for a while. Then, one of the float bags

failed, and the helicopter overturned in the saltwater, resulting in its total loss. PHI

sued Rolls-Royce Corporation, Apical Industries, Inc., and Offshore Helicopter

Support Services, Inc. (“OHS”), alleging that Rolls-Royce manufactured the engine,

that Apical manufactured the float system, and that OHS maintained and serviced

the float system. The claim against Rolls-Royce was severed and transferred to
Case 6:13-cv-00015-PJH Document 386 Filed 02/05/21 Page 2 of 5 PageID #: 7074




Indiana, where it was settled before trial. The claims against Apical and OHS were

tried to a jury in this court. The jury found that OHS was not liable to PHI. The jury

further found that the Apical float system contained a redhibitory defect that caused

the loss of the helicopter and awarded PHI $2.18 million in damages. This Court

deducted the value of the helicopter’s engine from the jury award and reduced the

amount of damages to $1,729,770. Because PHI was successful on its redhibition

claim against Apical, this Court then awarded PHI $301,963.50 in attorneys’ fees.

      Apical appealed, and the Fifth Circuit partially vacated the trial court’s

judgment and remanded the matter for trial on the issue of solidary liability between

Apical and Rolls-Royce. This Court analyzed which state’s law should apply to the

apportionment of loss as between Rolls-Royce and Apical, determined that

Louisiana law does not apply, and found that Apical and Rolls-Royce are not

solidarily liable, making another trial unnecessary. PHI then filed the instant motion

for additional attorneys’ fees.

                                   Law and Analysis

      It is undisputed that a successful plaintiff in a Louisiana redhibition action

may recover reasonable attorneys’ fees.1 The purpose of awarding attorneys' fees in

redhibition cases is to restore the plaintiff, as much as possible, to the condition he



1
      Louisiana Civil Code Article 2545.

                                           2
Case 6:13-cv-00015-PJH Document 386 Filed 02/05/21 Page 3 of 5 PageID #: 7075




enjoyed prior to his purchase of a product containing a redhibitory defect.2 Under

Louisiana law, trial courts have great discretion in awarding attorneys' fees in

redhibition cases.3 “Generally, each case is considered in light of its own facts and

circumstances; however, the amount awarded must be reasonable.”4 When a federal

court presides over a case involving a redhibition claim brought under Louisiana

law, it has similar has discretion.5

       In this case, PHI was successful in its redhibition claim against Apical, and

reasonable attorneys’ fees were awarded.6 Apical then appealed the trial jury’s

verdict. However, Apical did not argue on appeal that there was insufficient

evidence to support the jury’s verdict against it. Instead, Apical argued that its

liability to PHI should be shared with Rolls-Royce, arguing that the trial court had

erred in excluding evidence of the cause of the Rolls-Royce engine failure and in



2
        Hollybrook Cottonseed Processing, L.L.C., v. American Guarantee & Liability Ins. Co.,
662 Fed. App’x 282, 285 (5th Cir. 2016); Alexander v. Burroughs Corp., 359 So.2d 607, 610 (La.
1978); see also Young v. Ford Motor Co., 595 So.2d 1123, 1127 (La. 1992) (“The purpose of the
redhibition action in Louisiana. . . has been to restore the status quo.”).
3
       See, e.g., Ryan v. Case New Holland, Inc., 51,062 (La. App. 2 Cir. 12/22/16), 211 So.3d
611, 627.
4
       Ryan v. Case New Holland, Inc., 211 So.3d at 627.
5
       Hollybrook Cottonseed Processing, L.L.C., v. American Guarantee & Liability Ins. Co.,
662 Fed. App’x at 284) Alston v. Fleetwood Motor Homes of Indiana Inc., 480 F.3d 695, 703 (5th
Cir. 2007).
6
       Rec. Doc. 302 (finding that PHI should be awarded $301,963.50 in attorneys’ fees); Rec.
Doc. 324 (this Court’s second amended judgment).

                                               3
Case 6:13-cv-00015-PJH Document 386 Filed 02/05/21 Page 4 of 5 PageID #: 7076




refusing to submit the issue of Rolls-Royce’s liability to the jury.7 The Fifth Circuit

did not vacate the jury’s finding of liability as to Apical.8 Indeed, the Fifth Circuit

stated that it was unnecessary to vacate the jury’s finding of liability as to Apical9

and further stated that “Apical cannot show reversible error as to its own liability.”10

       PHI argued that additional attorneys’ fees should be awarded because it was

required to defend the trial court’s favorable judgment after Apical appealed. But

Apical’s appeal did not focus on overturning the jury’s finding that it was liable to

PHI under Louisiana’s redhibition law; instead, the appeal was directed at sharing

Apical’s liability with Rolls-Royce. Apical did not appeal the amount of the

attorneys’ fees awarded to PHI nor did PHI argue on appeal that it was entitled to

recover an amount of attorneys’ fees greater than that awarded by the trial court.

       Under Louisiana law, an increase in attorneys’ fees may be awarded on appeal

when the defendant appeals, obtains no relief, and the appeal has necessitated more

work on the part of the plaintiff's attorney, provided that the plaintiff requests such

an increase.11 In this case, Apical did appeal, necessitating additional work by PHI’s


7
       PHI, Inc. v. Apical Industries, Inc., 946 F.3d 772, 775 (5th Cir. 2020).
8
       PHI, Inc. v. Apical Industries, Inc., 946 F.3d at 779.
9
       PHI, Inc. v. Apical Industries, Inc., 946 F.3d at 779.
10
       PHI, Inc. v. Apical Industries, Inc., 946 F.3d at 779, n. 13.
11
        Baker v. Mazda Motor of America, 2003-280 (La. App. 3 Cir. 10/01/03), 856 So.2d 118,
124, (citing Sinegal v. Able Glass Co., Inc., 95–10 (La. App. 3 Cir. 10/11/95), 663 So.2d 393, 396).

                                                 4
Case 6:13-cv-00015-PJH Document 386 Filed 02/05/21 Page 5 of 5 PageID #: 7077




counsel, but Apical obtained some relief on appeal and PHI did not request an

increase in attorneys’ fees during the appeal process. Thus, only two of the four

criteria for increasing an attorneys’ fee award were satisfied.

      This Court, exercising its discretion, now finds that PHI was entitled to

recover attorneys’ fees because it prevailed on its redhibition claim against Apical;

that the trial court awarded reasonable attorneys’ fees to PHI for the work performed

before the appeal; that the appeal did not center on whether Apical’s float system

contained a redhibitory defect; and that PHI was not required to defend the trial

court’s redhibition findings on appeal. Because the appeal did not place the trial

court’s redhibition findings in jeopardy or require PHI to defend the trial court’s

redhibition rulings, and because the Fifth Circuit was not called upon to decide

whether Apical was properly found liable in redhibition, this Court finds that no

additional attorneys’ fees should be awarded. Accordingly,

      IT IS ORDERED that PHI’s motion for an award of additional attorneys’ fees

(Rec. Doc. 379) is DENIED.

      Signed at Lafayette, Louisiana, this 5th day of February 2021.



                                        ____________________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE




                                          5
